Order entered March 2, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-19-00948-CV

                       JOYCE ANN GRAY, Appellant

                                       V.

        NATIONSTAR MORTGAGE D/B/A MR. COOPER, Appellee

               On Appeal from the County Court at Law No. 2
                           Dallas County, Texas
                   Trial Court Cause No. CC-19-03758-B

                                    ORDER

      Before the Court is appellant’s February 27, 2020 motion for an extension of

time to file her brief on the merits. We GRANT the motion and extend the time to

March 27, 2020. We caution appellant that further requests for extension will be

disfavored.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE